Title: John Adams to Elbridge Gerry, 13 Dec. 1785
From: Adams, John
To: Gerry, Elbridge


          
            
              Dear Sir 
            
            
              Grosvenor Square
              Decr. 13. 1785.
            
          

          It was but last Week that I received your Letter of the 14th. of July.—With regard to the Money borrowed by me, and
            applid to the discharge of Mr Morris’s Draughts, My Bankers
            in Amsterdam have as they inform me, transmitted their Accounts both to the Board of
            Treasury and Mr Barclay.—By them it will appear that Several
            Millions of Livres I mean were remitted to Le Couteule at Paris, and by him
            to Mr Morris in Dollars by the Way of the Havannah. Several
            Millions more have been paid to Mr Grand upon Mr Morris’s Draughts, and several Millions more were paid at
            Amsterdam upon his Draughts in favour of Individuals Bills which he Sold at an handsome
            Exchange.
          The Spirit of the Mass. & N. Hamp. Navigation Acts are
            admired and applauded, and if they had been or would be followed by the other States
            would be practicable. But I pretend not to be able to judge at this distance. That every
            Thing may be taken into Consideration I enclose you an Ordonnance of France, which is
            suspected to be a Retaliation for those Acts
          The Arret of 18. Septr. gives a Bounty
            of ten Livres a Quintal upon all French Fish imported into their Islands or into the
            Marketts of Spain, Portugal or Italy The Arret of the 25 of Septr, increases the Duty upon foreign Fish imported into their Islands, to five
            Livres a Quintal. These two make a Difference of fifteen Livres a Quintal in favour of
            French Fish and against American and English. This is a Serious Blow to the British
            Fishery, and if it were possible to make the Ministry under stand it, they would see the
            necessity of opening the Trade of Newfoundland, that their Fishery might be Supplied
            from Us.—if it is not done, their Fishery will Suffer. As our Fishery appears to me,
            very deeply interrested in these Ordonnances, I think you are the fittest Person in the
            World to send them to. But I think you would do well to have them inserted in the News
            Papers.
          It is questioned by many of our judicious Friends whether the
            Navigation Acts should not have been confined to Brittish Bottoms or at least to Bottoms
            not in Treaty with Us. 
          It is now generally agreed that the People in America have been
            extravagant, and that this fault has introduced a greater, an exorbitant
            unlawfull Usury, a sort of shylockism as detestible as it is destructive.— —This
            accursed spirit must divert all the Money from Commerce, untill the sharks have eaten up
            all the feebler Fish. No Accounts I ever heard from America, mortified me so much as
            this, as it discovers a Depravity of Heart that I could scarcely have believed, of so
            many, to their disgrace.
          M. De Calonne, the French Controller of Finances, has reduced the
            Duties upon American Oil, in French or American Bottoms to 7 Livres
              10s, a Barrique weighing 520 Weight, that is to about 30 Livres a Ton.—One
            Louis D’or & a quarter is so much less than 18£ 3s. sterling the Duty
            in England that one would think it might do.—I am persuaded you may sell all the Oil you
            can make in France at a good rate. Mr Boylstone has sold his
            Cargo there very well.—The Marquis De la Fayette is very kind in assisting every Body
            that goes upon that Business. it is a shame that our Whale Fishery should decline
            & Nantuckett be depopulated, when it is certain, there is a very good Markett in
            France. Mr Barrett is arrived, and I hope will be able to
            negotiate the Business.— — —But it should be a Capitalist: a Man who has Cash, and can
            give Credit. Our Cash Men, are not all shylocks I hope, letting Money at 5 per Cent per
            Month.—if they are curse them for me as well as yourself.—A Man must have an heart
            harder than the paving stones, who can see so valuable a Trade as the sperma Cæti
            Business lost to his Country merely because he will not employ that Money in Trade,
            which he letts out at such exorbitant Interest.
          I pity the Merchants from my soul, they have suffered many Ways,
            and particularly by the Paper Money which is very unjustly suffered to perish in their
            Hands. Pray desire your Friend King to write to me.
          your sincere Friend & most
           humble servant
           
          
            
              John Adams.
            
          
        